NO. 12-12-00292-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

NATIONWIDE MUTUAL                                             §   APPEAL FROM THE SECOND
INSURANCE COMPANY,
APPELLANT

V.                                                         §      JUDICIAL DISTRICT COURT

MARJORIE ORLIN,
APPELLEE                                                  §       CHEROKEE COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         The parties to this appeal have filed a joint motion signed by counsel for each party in
which they allege that they have settled the claims at issue in this appeal. They request that we
set aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for the rendition of judgment in accordance with the terms of their settlement agreement.
         After considering the parties’ joint motion, we conclude that the parties have complied
with Texas Rule of Appellate Procedure 42.1(a). Accordingly, the joint motion is granted, the
trial court’s judgment is set aside without regard to the merits, and the case is remanded to the
trial court for rendition of judgment in accordance with the parties’ agreement. See TEX. R APP.
P. 42.1(a)(2)(B).
Opinion delivered July 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                              JULY 24, 2013


                                        NO. 12-12-00292-CV

                    NATIONWIDE MUTUAL INSURANCE COMPANY,
                                   Appellant
                                      V.
                               MARJORIE ORLIN,
                                   Appellee

_____________________________________________________________________________
                      Appeal from the 2nd Judicial District Court
                 of Cherokee County, Texas. (Tr.Ct.No. 2012-04-0312)
_____________________________________________________________________________
           THIS CAUSE came on to be heard on the joint motion of the Appellant and
Appellee to set aside the trial court’s judgment without regard to the merits and remand the case
to the trial court for the rendition of judgment in accordance with the terms of their settlement
agreement herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that trial court’s judgment is set aside without regard to the merits, that
the case be remanded to the trial court for rendition of judgment in accordance with the parties’
agreement, and that this decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.